Case 0:21-cv-60890-RKA Document 1 Entered on FLSD Docket 04/27/2021 Page 1 of 5




 COHEN & MIZRAHI LLP
 Yosef Steinmetz
 Florida Bar No.: 119968
 300 Cadman Plaza West, 12th Floor
 Brooklyn, NY 11201
 Telephone: 929/575-4175
 929/575-4195 (fax)
 ysteinmetz@cmlattorneys.com

 ATTORNEY FOR PLAINTIFF

                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                                         Civil Action No.: ___________________
 RIVKA BACHER,

                               Plaintiff,
        vs.                                              COMPLAINT FOR VIOLATIONS OF
                                                         THE FAIR DEBT COLLECTION
                                                         PRACTICES ACT
 DIVERSIFIED ADJUSTMENT SERVICE, INC.,
                               Defendant.
                                                         DEMAND FOR JURY TRIAL

        Plaintiff Rivka Bacher (“Plaintiff”) brings this action against defendant Diversified

 Adjustment Service, Inc. (“Diversified” or “Defendant”) and alleges based upon Plaintiff’s

 personal knowledge, the investigation of counsel, and information and belief, as follows:

                                    NATURE OF THE ACTION

        1.      This is an action to recover damages under the Fair Debt Collection Practices Act

 (“FDCPA”), 15 U.S.C. § 1692, et seq.         Defendant has been furnishing inaccurate account

 information that was published on Plaintiff’s credit report. On December 15, 2020, Plaintiff

 submitted a debt validation letter to Defendant disputing the accuracy of reporting and asking

 Defendant to validate the details of the account.




                                                -1-
Case 0:21-cv-60890-RKA Document 1 Entered on FLSD Docket 04/27/2021 Page 2 of 5




        2.      The FDCPA provides that once a consumer disputes the details of an account, the

 debt collector is prohibited from re-reporting the account without marking the account as disputed.

 Nonetheless, Defendant continued to communicate the information without marking the account

 as disputed or otherwise updating the account as necessary. Defendant’s reporting was thus

 misleading as a matter of law.

        3.      Plaintiff’s credit score suffered as a result of the misleading information

 communicated by Defendant, and Plaintiff has been forced to deal with the aggravation and

 humiliation of a poor credit score. Accordingly, Plaintiff is entitled to damages.

                                   JURISDICTION AND VENUE

        4.      The claims asserted in this complaint arise under 15 U.S.C. § 1692e of the FDCPA.

 This Court has jurisdiction over the subject matter of this action under 28 U.S.C. § 1331 and 15

 U.S.C. § 1692k.

        5.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b).

                                              PARTIES

        6.      Plaintiff resides in Broward County, Florida, and qualifies as a “consumer” as that

 term is defined under 15 U.S.C. § 1692a. Plaintiff is an individual.

        7.      Defendant is a foreign corporation and debt collection agency that uses the mail,

 telephone, and facsimile, and is registered to do business in this District, the principal purpose of

 which is to attempt to collect debts alleged to be due another. Defendant qualifies as a “debt

 collector” under the FDCPA.




                                                 -2-
Case 0:21-cv-60890-RKA Document 1 Entered on FLSD Docket 04/27/2021 Page 3 of 5




                                SUBSTANTIVE ALLEGATIONS

        8.      The case involves a Diversified collections account that was reported on Plaintiff’s

 Equifax credit report. The original creditor of the account was Sprint.

        9.      On December 15, 2020, after Plaintiff learned that Defendant communicated

 inaccurate information about the collections account, Plaintiff sent a debt validation letter directly

 to Defendant disputing the accuracy of information on the account.

        10.     Under the FDCPA, the receipt of Plaintiff’s debt validation letter required

 Defendant to cease communicating information about the account without marking the account as

 disputed.

        11.     On December 15, 2020, Plaintiff also disputed the Diversified account reporting by

 submitting written dispute letters to Equifax’s Fair Credit Reporting Act compliance department.

        12.     Under the Fair Credit Reporting Act, upon receiving Plaintiff’s dispute letter,

 Equifax was statutorily obligated to notify Defendant of the dispute within five days.

        13.     Notification of Plaintiff’s dispute triggered Defendant’s statutory obligations to

 conduct an investigation, mark the account as disputed, and delete the disputed information from

 Plaintiff’s account.

        14.     Nonetheless, Defendant continued to communicate account information without

 marking the account as disputed.

        15.     Plaintiff’s credit score suffered as a result of the misleading information

 communicated by Defendant, and Plaintiff has been forced to deal with the aggravation and

 humiliation of a poor credit score.




                                                 -3-
Case 0:21-cv-60890-RKA Document 1 Entered on FLSD Docket 04/27/2021 Page 4 of 5




                                        CAUSES OF ACTION

                                                COUNT I

                 Against Defendant for Violation of the FDCPA, 15 U.S.C. § 1692e

        16.       Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

        17.       15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or

 misleading representation or means in connection with the collection of any debt. Subsection (8)

 of that provision specifically states that “the failure to communicate that a disputed debt is

 disputed” is a violation of this section, as follows:

              A debt collector may not use any false, deceptive, or misleading
              representation or means in connection with the collection of any debt.
              Without limiting the general application of the foregoing, the following
              conduct is a violation of this section:

                                                *   *    *
              (8) Communicating or threatening to communicate to any person credit
              information which is known or which should be known to be false,
              including the failure to communicate that a disputed debt is disputed.

                                                                          (emphasis added).

        18.       Defendant received a debt validation letter from Plaintiff stating that the

 information on the account was disputed.

        19.       Nonetheless, Defendant continued to report the details of Plaintiff’s account to the

 credit reporting agencies without marking the account as disputed.

        20.       Plaintiff has been forced to deal with the aggravation and humiliation of a poor

 credit score.

        21.       Accordingly, Plaintiff is entitled to damages.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands a judgment:



                                                    -4-
Case 0:21-cv-60890-RKA Document 1 Entered on FLSD Docket 04/27/2021 Page 5 of 5




       a)     awarding Plaintiff statutory money damages, actual damages, and punitive

 damages;

       b)     awarding attorney’s fees and costs, and other relief; and

       c)     awarding such other relief as to this Court may seem just and proper.

                                      JURY DEMAND
       Plaintiff demands a trial by jury.

 DATED: April 27, 2021                      COHEN & MIZRAHI LLP
                                                             /s/ Yosef Steinmetz
                                                              Yosef Steinmetz

                                            Florida Bar No.: 119968
                                            300 Cadman Plaza West, 12th Floor
                                            Brooklyn, NY 11201
                                            Telephone: 929/575-4175
                                            929/575-4195 (fax)
                                            ysteinmetz@cmlattorneys.com

                                            Attorney for Plaintiff




                                              -5-
